Citation Nr: 0400531	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to May 1958, 
and from February 1962 to December 1979.  He died in July 
1999.  The appellant is the veteran's widow.

This issue came before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  At the time of his death in July 1999, the veteran had a 
claim pending for service connection for PTSD.

2.  The veteran received no awards or decorations denoting 
engagement in combat during active military service, and no 
other supportive evidence reflects that the veteran engaged 
in combat during active military service.

3.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that the veteran had PTSD which could be associated 
with his military service, or with any verified stressor 
event in service which could support a diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD for accrued 
benefits purposes is denied. 38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 
(2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the July 2002 
Statement of the Case (SOC) and most notably the RO letter 
dated in January 2002, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate her claim.  She was advised that, the if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the SOC issued in 
July 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the January 2002 
correspondence.  It thus appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that she 
nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the January 2002 correspondence informed 
the appellant of the types of evidence which would be 
necessary to substantiate her claim.  The RO informed that 
appellant that the evidence in the file at the time of the 
veteran's death must credibly support the contentions of 
service connection for PTSD.  The evidence of record at the 
time of the veteran's death was duly considered by the RO 
when it issued the July 2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.  Moreover, in a letter 
dated in December 2002, the appellant's attorney notified the 
Board that no additional argument or evidence would be 
submitted on behalf of the appellant.

In view of the foregoing, the Board finds that no useful 
purpose would be served in remanding this matter for more 
development or procedural steps.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The veteran filed a claim seeking service connection for PTSD 
in December 1993.  

The service medical records are negative for any evidence of 
PTSD or any other acquired psychiatric disorder.  

The veteran served in Vietnam from November 1970 to December 
1971, as a supply sergeant at Headquarters/Headquarters 
Company of the 326th Medical Battalion.  He received the 
Bronze Star Metal for meritorious service for the period 
November 1970 to November 1971.  

The veteran's personnel records show that his only duty 
during his Vietnam tour was as a supply sergeant at the 
headquarters of his medical unit.  Morning reports from the 
veteran's unit do not confirm his participation in evacuation 
flights.  

VA treatment records dated from February 1991 to December 
1993 show that the veteran was treated for depression and 
possible anxiety disorder, and placed on antidepressant 
medication.  His depression at the time was noted as being 
related to his business problems.  

VA hospitalization records dated in March 1992 show that the 
veteran was admitted with complaints of depression.  It was 
noted that the veteran had served in Korea, and in Vietnam 
for a twelve-month tour.  He reported that he was exposed to 
combat in Vietnam.  The diagnosis was adjustment disorder 
with disturbance of conduct and mood.  

VA hospitalization records dated in March 1993 show that the 
veteran was admitted again with complaints of depression.  
There were no reported military stressors.  The diagnosis was 
adjustment disorder with disturbance of conduct and mood.  

VA hospitalization records dated in March 1994 show that the 
veteran was admitted with complaints of depression and panic 
disorder.  It was noted that he suffered ongoing frustration 
due to legal problems that had been present for more than a 
year concerning his business.  The diagnosis was major 
depression, recurrent, with a secondary diagnosis of panic 
disorder.  

VA hospitalization records dated in April 1994 show that the 
veteran was admitted with feelings of hopelessness, rage, 
sleep disturbance, decreased energy, and suicidal ideation.  
The veteran report having combat dreams while awake and 
asleep for twenty-two years.  He reported that he had combat 
experience as part of a medical evacuation team and witnessed 
a good deal of trauma.  The veteran was examined in the PTSD 
clinic and determined to suffer from PTSD and depression.  

The veteran was accorded a VA PTSD examination in June 1994.  
He reported that, while in Vietnam, he flew often with 
helicopter dust-off missions when a Senior Non-Commissioned 
Officer was needed.  He also flew Medevac missions, which 
contributed to his combat-related stressors.  He said that, 
during one of the dust-off missions, he killed a Viet Cong 
woman.  It was difficult for him to pick up the casualties 
killed in action.  The diagnoses were PTSD and major 
depression.  The examiner stated that it was his impression, 
based upon recent test results and the history and clinical 
presentation, that the veteran suffers from PTSD.  

VA hospitalization records dated in July 1994 show that the 
veteran was admitted for depressive and anger-dominated 
moods, which began in the 1970's and persisted, as well as 
increased in severity.  He reported some combat exposure but 
more exposure to dead and dismembered bodies.  He said he had 
assisted with mass casualties.  It was noted the veteran had 
begun to be more dysphoric following the loss of money to 
others he suspected of having embezzled funds from him.  
After that event, he had experienced a series of psychiatric 
hospitalizations.  The diagnoses were cyclothymia and PTSD.  

In April 1994 the veteran was referred to the specialized 
inpatient PTSD unit.  He underwent psychological evaluations 
in May and June 1994, with no definitive diagnoses provided.  

VA treatment records dated from January 1994 to February 1995 
show that the veteran was seen with complaints of PTSD 
symptomatolgy.  

During the veteran's June 1995 personal hearing, he reported 
he had experienced no psychiatric disorder prior to his 
entrance into active service.  He testified that he was 
shipped to Vietnam in November 1970, and assigned to a 
medevac unit as a supply sergeant.  During his Vietnam tour 
of duty, he would fly with a crew of four, and extract not 
only soldiers who were killed in action but also those who 
were wounded.  He said flew approximately 100 missions and 
retrieved approximately 80 soldiers.  Some stressful events 
included the sight of the wounded and double amputees; 
descending into a landing zone and receiving hostile fire, 
and shooting a Vietnamese soldier three times in the head.  

A VA hospitalization report dated in July 1995 shows that the 
veteran was admitted with complaints of feeling depressed and 
exhibiting bizarre behavior.  The diagnoses were major 
depression; recurrent cyclothymia; and PTSD, by history.  

A subsequent VA hospitalization report dated in November 1995 
shows that the veteran was admitted twice with complaints of 
feeling depressed.  The diagnoses were cyclothymic disorder 
and PTSD, by history.  

VA hospitalization records dated in August 1996 show that the 
veteran was admitted and treated for cyclothymia.  PTSD by 
history was included in the discharge diagnoses.  

An August 1998 report from U.S. Armed Forces Center for 
Research of Unit Records (USASCRUR) indicates that USASCRUR 
was were unable to conduct meaningful research because the 
information provided by the veteran regarding his stressors 
was insufficient.  That office did, however, submit 
Operational Reports of the veteran's unit for the period 
November 1970 to April 1971.  

The veteran's death certificate indicates that he died in 
July 1999.  The immediate cause of death was end stage liver 
disease due chronic active hepatitis B.  

III.  Legal Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in July 1999, and the 
claim for accrued benefits was received in May 2000.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the veteran's spouse, is advancing 
essentially the same claim for service connection for PTSD, 
for accrued benefits purposes, which the veteran had pending 
at the time of his death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Here, the veteran's surviving spouse seeks service connection 
for PTSD for the purpose of receiving accrued benefits.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.

(3) [for claims based upon in-service personal 
assault].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2003).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed and before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  While, 
in Rhodan v. West, 12 Vet. App. 55 (1998), the Court stated 
that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

In this case, pursuant to the Karnas precedent, supra, both 
the 1999 and 2002 amendments are applicable to the appeal, 
inasmuch as the veteran's PTSD claim was received in December 
1993.  Here, we observe that the RO, in its discussion of 
PTSD in the SOC provided to the appellant and her 
representative in July 2002, referred to the amended 
provisions of 38 C.F.R. § 3.304(f).  In any event, to 
whatever extent one version of the regulation may be more 
advantageous to the appellant, the Board will apply that 
version. 

The Board notes that there is a diagnosis of PTSD of record.  
Therefore, the primary question which must be resolved in 
this decision is whether the evidence of record at the time 
of the veteran's death supports a conclusion that he 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of the 
validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  See Moreau, 9 Vet. App. at 395-396; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

After reviewing the evidence of record, the Board first finds 
that the veteran was not in combat.  His military personnel 
and medical records did not indicate that he participated in 
combat.  The veteran was not in receipt of decorations or 
awards suggestive of combat status.  He received the Bronze 
Star Medal for meritorious service, not valor.  Although the 
veteran related that he participated in helicopter evacuation 
missions, picking up dead and wounded soldiers, and that he 
witnessed casualties, to include an accidental artillery 
round that landed near a group of soldiers near his unit, 
there is no verifying evidence to support any finding that 
the veteran was ever exposed to combat as a result of his 
service in Vietnam.  The record reflects that the veteran 
served in the Republic of Vietnam from November 1970 to 
December 1971, as a supply sergeant at the 
Headquarters/Headquarters Company of the 326th Medical 
Battalion.  This unit provided medical support for the 101st 
Airborne Division, which was headquartered at Phu Bai.  
However, the record does not confirm that the veteran was 
involved in any combat incidents.  Most significantly, the 
response from USASCRUR failed to confirm any of the veteran's 
alleged stressors.  

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but his 
statements that these events occurred are insufficient, by 
themselves, to establish entitlement to service connection.  
As discussed in detail above, in the case of a veteran who 
has been found not to serve in combat, there must be credible 
supporting evidence obtained to authenticate the stressor 
events which he advances in support of his PTSD claim.  The 
record reflects that VA attempted to obtain verification of 
the veteran's alleged stressors from the appropriate 
officials at USASCRUR, prior to his death.  The RO provided 
the service department with all relevant information 
contained in the claims folder regarding the veteran's 
circumstances of service and his descriptions of the alleged 
stressors.  USASCRUR provided copies of an Operational Report 
- Lessons Learned submitted by the 101st Airborne Division, 
which documents the reporting units, locations, missions, and 
significant activities from November 1970 to April 1971.  
Also included were histories compiled by the members of the 
Air Ambulance Platoon of the 326th Medical Battalion that 
documented damage from hostile fire to evacuation aircraft on 
several occasions in 1971 with complete listings of 
personnel, and the veteran's name was not listed.  There was 
no documentation of the claimed artillery round incident.  In 
addition, morning reports failed to confirm that the veteran 
participated in evacuation flights.  The Board must therefore 
conclude that there is no credible supporting evidence to 
substantiate that the veteran's claimed in-service stressors 
occurred.

As noted above, a diagnosis of PTSD is not dispositive where 
the record does not document the occurrence of in-service 
stressors upon which medical personnel have based the 
diagnosis.  In this case, the Board notes that depression, 
anxiety, an adjustment disorder, and a panic disorder were 
diagnosed in 1991-1994, and were apparently due to legal 
problems involving the veteran's business.  The diagnosis of 
PTSD, in 1994, was based upon stressors which have been not 
been verified or corroborated.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, the appellant's claim fails to satisfy one 
of the essential elements in establishing service connection 
for PTSD, i.e., credible evidence of an in- service stressor. 
38 C.F.R. § 3.304(f) (old and new versions).  Furthermore, 
the Board notes that the veteran's post-service medical 
examiners appear to have rendered diagnoses of PTSD based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experiences.  Accordingly, the Board finds 
that such diagnoses are not probative.  See Swann, 5 Vet. 
App. at 233.

In view of the foregoing, because complete evidentiary 
development has failed to provide credible supporting 
evidence of an in-service stressor, and because the diagnoses 
of PTSD in the record lack probative value, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for PTSD for the late veteran, for the purpose of accrued 
benefits.  The benefits sought on appeal must, accordingly, 
be denied. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder, for purposes of accrued benefits, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



